

Exhibit 10.2


AGREEMENT TO SERVE AS CHAIRMAN OF FIS’ BOARD OF DIRECTORS


In consideration for the mutual promises in this Agreement to Serve as Chairman
of FIS’ Board of Directors (this “Agreement”), Fidelity National Information
Services, Inc. (together with its successors and assigns, “FIS” or “Company”),
and Frank R. Martire (the “Chairman” and, together with FIS, the “Parties”)
agree as follows.
1.Purpose. The purpose of this Agreement is to recognize the Chairman’s
significant contributions to the overall performance and success of Company and
to provide a single, integrated document which shall provide the basis for the
Chairman’s continued service. This Agreement is entered into in connection with
the Severance Agreement and Release between the Parties dated October 28, 2016
(the “Severance Agreement”). Capitalized terms not defined in this Agreement
shall have the meanings ascribed to them in the Severance Agreement. This
Agreement shall become effective on the Effective Date (as defined in the
Severance Agreement).
2.    Position and Effective Date. The Chairman agrees to serve as the Chairman
of FIS’ Board of Directors (the “Board”), commencing January 1, 2017. The
Chairman shall have all the duties, functions and responsibilities customary for
the chairman of the board of directors of a public company of FIS’ size and
nature.
3.    Term. The term of the Chairman’s service under Section 2 above (the
“Term”) shall commence on January I, 2017 (the “Commencement Date”) and continue
through the date that the Company’s annual meeting of Shareholders (“Annual
Meeting”) is held in 2017. If, at that Annual Meeting, the Chairman is
re-elected as a Director by a majority of the Company’s shareholders, then the
Term shall be extended automatically through the date the Annual Meeting is held
in 2018. Further, and subject at all times to termination of the Chairman’s
service under this Agreement (and of the Term) pursuant to Section 4 below, upon
the date of each subsequent Annual Meeting at which the Chairman is re-elected
as a Director the Term shall be extended automatically until the date that the
next Annual Meeting is held. The Company agrees to nominate the Chairman for
election, and to recommend his election, as a Director at each Annual Meeting
that occurs during the Term.
4.    Termination. The Chairman’s service under this Agreement, and the Term,
shall terminate without further action by the parties in any of the following
circumstances:
(a)    the election by the Board of Directors of a new Chairman of the Board;
(b)    the failure of the Chairman to win re-election as a Director at any
Annual Meeting of the Company at which the Company nominates him for re-election
and recommends that he be elected; or
(c)    the resignation of the Chairman from the Board.
5.    Compensation. During the Term, Company shall pay the Chairman as follows:
(a)    an annual cash retainer of no less than $667,000, payable in accordance
with the Company’s standard practice for payment of Directors; and
(b)    an annual equity grant valued at no less than $333,000, made at the same
time during the year that the Company makes annual equity grants to Directors,
officers and key employees generally.
6.    Other Benefits. In addition to the compensation described above, and to
any benefits to which the Chairman may be entitled under the terms of the
Severance Agreement, the Chairman shall be entitled to the following during the
Term:
(a)    Continued participation in the Company’s SunGard Synergy Bonus program at
the levels approved for the Chairman by the Compensation Committee of the Board
while the Chairman served as Executive Chairman (provided, however, that his
participation shall continue after the Term in the event that the Term ends
under Section 4(a) above);
(b)    Beginning as of January 1, 2017 and ending as of the later of December
31, 2019 and the expiration of the Term, quarterly payment of the excess of the
gross quarterly cost to the Chairman of obtaining medical, dental and vision
coverage for himself and his family that is comparable to that provided to him
by the Company while he was Executive Chairman over the Chairman’s quarterly
contribution to his current Company coverage as of the date of this Agreement;
and
(c)    Continued provision of an appropriate office and executive assistant
coverage, along with continued use of Company telephone and computer equipment;
(d)    Continued reimbursement for appropriate expenses related to the
performance of his duties as Chairman; and
(e)    Continued customary usage of corporate aircraft and all other benefits
and perquisites provided to the Chairman while he served as Executive Chairman.
7.    Company Policies. The Chairman represents that he has read and understands
the Company’s policies applicable to Directors regarding insider trading and
prohibiting the hedging and pledging of Company stock, which policies shall
apply to him for so long as he remains a Director, notwithstanding anything in
the Severance Agreement or elsewhere to the contrary. After the end of his
service as a Director, the Chairman’s only restrictions on trading in company
securities will be those imposed by law or regulation.
8.    Sections 11, 14, 15, 18, 19, 20 and 21 of the Severance Agreement
(relating, respectively, to miscellaneous items, governing law and dispute
resolution, construction, amendments and waivers, representations, notices, and
counterparts and signatures) shall be deemed incorporated into this Agreement as
if set forth verbatim in it, provided however that references in those Sections
to Employee shall be deemed to be references to the Chairman.
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the Effective Date.
FIDELITY NATIONAL INFORMATION SERVICES, INC.


By: /s/ Michael P. Oates            Date: October 28, 2016
Its: Chief Administrative Officer




FRANK R. MARTIRE


/s/ Frank R. Martire                Date: October 28, 2016


1